In a proceeding for the granting of letters of administration, letters were granted to the petitioner, one sister of the decedent, against the opposition of two other sisters and a brother, who contended that there was no evidence, under section 118 of the Surrogate’s Court Act, that the person appointed would best manage the estate. The parties submitted the matter on the filed papers. Decree of the Surrogate’s Court, Queens County, unanimously affirmed, with costs to respondent, payable out of the estate. No opinion. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.